NO. 07-07-0042-CV

                                  IN THE COURT OF APPEALS

                          FOR THE SEVENTH DISTRICT OF TEXAS

                                            AT AMARILLO

                                               PANEL A

                                           JUNE 23, 2009

                              ______________________________



            IN THE INTEREST OF J.O.A., T.J.A.M., T.J.M., and C.T.M., CHILDREN

                           _________________________________

        FROM THE 100TH DISTRICT COURT OF COLLINGSWORTH COUNTY;

                   NO. 7019; HONORABLE PHIL VANDERPOOL, JUDGE

                             _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.



                  ON REMAND FROM THE SUPREME COURT OF TEXAS



        By our opinion dated February 25, 2008,1 we held, in part, that the evidence

supporting the termination of Timothy’s parental rights to T.J.M. and C.T.M. was both



        1
        See In re J.O.A., 262 S.W .3d 7 (Tex.App.–Am arillo 2008, aff’d as modified and remanded, 2009 W L
1165303, (Tex. May 1, 2009 )) for the factual background and designation of parties.
legally and factually insufficient. 262 S.W.3d at 24. Accordingly, we concluded that

judgment should be rendered against the Department on the issue of termination of

Timothy’s parental rights as to T.J.M. and C.T.M., and remanded for purposes of

determining Timothy’s rights, privileges and duties with respect to those children.



       Without disturbing our finding of factual insufficiency, the Texas Supreme Court has

concluded that our finding of legal insufficiency was in error. In re J.O.A., ___S.W.3d___,

52 Tex. Sup. Ct. J. 714; No. 08-0379, 2009 WL 1165303, at *7 (Tex. May 1, 2009).

Because a remand is the appropriate judgment when evidence is found to have been

legally sufficient, but factually insufficient, we withdraw that portion of our prior opinion

pertaining to legal insufficiency and withdraw our judgment of February 25, 2008, and issue

judgment this date in lieu thereof. Accordingly, this cause is remanded to the trial court for

further proceedings on the issue of Timothy’s parental rights. In all other respects, our

prior opinion remains unchanged.



                                                  Patrick A. Pirtle
                                                    Justice




                                              2